Citation Nr: 0738212	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-24 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The appellant is the veteran's son.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2005 substantive appeal, the claimant requested 
a videoconference hearing before a Veterans Law Judge.  He 
has not yet been scheduled for this hearing.  It is a basic 
principle of veterans' law that the Board shall decide an 
appeal only after affording the claimant an opportunity for a 
hearing.  38 U.S.C.A. § 7104 (West 2002).  Therefore, this 
case is remanded so that the claimant's hearing may be 
scheduled.

Accordingly, the case is REMANDED for the following action:

The AMC should contact the claimant to 
schedule a hearing before a Veterans Law 
Judge in accordance with applicable law.  
A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



